DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
Figure 8A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 13, 17, 25, and 27 are objected to because of the following informalities: 
Claim 13 line 25, “the exposed internal electrodes” should be, “the first and second internal electrodes”, as the internal electrodes formed after sintering the exposed internal electrode patterns are not expressly set forth as “exposed first and second internal electrodes” in lines 20-21.
Claim 17, “the plurality of internal electrodes arranged to face each other with the dielectric layers interposed therebetween” should be , “the first and second internal electrodes arranged to face each other with the dielectric layers interposed therebetween” (see claim 13 lines 19-21, there being no “plurality of internal electrodes” set forth in independent claim 13, only “the first and second internal electrodes”).
Claim 17, “an uppermost internal electrode and below a lowermost internal electrode” should be, “an uppermost internal electrode of the first and second internal electrodes and below a lowermost internal electrode of the first and second internal electrodes” or similar language (see claim 13 lines 19-21, there being no “plurality of internal electrodes” set forth in independent claim 13, only “the first and second internal electrodes”). 
Claim 25, “an uppermost or lowermost internal electrode” should be, “an uppermost or lowermost internal electrode of the first and second internal electrodes” or similar language; “a central internal electrode” should be, “a central electrode of the first and second internal electrodes” or similar language (see claim 21 lines 2-3, there being no “plurality of internal electrodes” set forth in independent claim 21, only “first internal electrodes and second internal electrodes”). 
Claim 27 line 8, “the alternatively stacked first and second internal with the dielectric layers disposed” should be, “the alternatively stacked first and second internal electrodes with the dielectric layers disposed therebetween”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-18 and 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites, “the fifth and sixth surfaces of the ceramic body”. This limitation lacks antecedent basis, and no other surfaces are defined in the claim other than “side surfaces in a width direction” and “an outward facing surface” in claim 13.
Claim 21 recites, “the first and second side margin portions each include a second region facing and extending along the respective first or second side surface of the ceramic body, and a second region facing away from the ceramic body”, i.e., two “second region”. Line 13 recites, “the first region”, but it is ambiguous which of the two “second region” is intended to be “a first region”. 
Claim 27 lines 9-10 recite, “upper and lower cover portions including dielectric” which appears to be missing a noun. It is ambiguous what “dielectric” is intended: e.g., dielectric layers or dielectric grains. 
These ambiguities render each of these claims individually indefinite, and accordingly, claim 17, 21, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18, 22-26, and 28-31 are rejected by reason of their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2017/0243697 to Mizuno et al. (hereinafter Mizuno).
Claim 1
Mizuno (FIG. 1-4) discloses a multilayer ceramic capacitor comprising:
a ceramic body (11) including dielectric layers, and including a first surface and a second surface (left/right) opposing each other, a third surface and a fourth surface (end/end) connecting the first and second surfaces and opposing each other, and a fifth surface and a sixth surface (top/bottom) connected to the first, second, third, and fourth surfaces and opposing each other;
a plurality of internal electrodes (12-13) disposed in the ceramic body (11), each exposed to the first and second surfaces (left/right), and each exposed to only one of the third surface or the fourth surface (end/end); and
a first side margin portion (17-18) and a second side margin portion (17-18) respectively arranged on end portions of the internal electrodes (12-13) exposed to the first and second surfaces (left/right), 
wherein the first and second side margin portions (17-18) each include a first region (17) adjacent to an outward facing side surface of the respective side margin portion, and a second region (18) adjacent to the internal electrodes (12-13) exposed to the first and second surfaces (left/right) of the ceramic body (11), wherein an average size of dielectric grains included in the second region (18) is larger than an average size of dielectric grains included in the first region (17; FIG. 4, paragraph 146).
Claim 12
Mizuno discloses the multilayer ceramic capacitor according to claim 1, wherein a density of pores in the second region (18) is lower than a density of pores in the first region (17; paragraph 130, 148, 137-138).
Claim 13
Mizuno (FIG. 5-10) discloses a method of manufacturing a multilayer ceramic capacitor, comprising:
preparing (S01) a plurality of first ceramic green sheets each having a plurality of first internal electrode patterns formed at predetermined intervals, and a plurality of second ceramic green sheets each having a plurality of second internal electrode patterns formed at predetermined intervals (paragraph 95-100);
forming (S02) a ceramic green sheet stacked body by alternately stacking the first ceramic green sheets and the second ceramic green sheets to alternately arrange the first internal electrode patterns and the second internal electrode patterns in a thickness direction (paragraph 101-105);
cutting (S03) the ceramic green sheet stacked body to have the first internal electrode patterns and the second internal electrode patterns exposed to side surfaces in a width direction (paragraph 106-109);
forming (S04) a first side margin portion and a second side margin portion on the side surfaces having the exposed first internal electrode patterns and second internal electrode patterns, to provide a cut stacked body (paragraph 110-120); and
sintering (S05) the cut stacked body to provide a ceramic body comprising dielectric layers and first and second internal electrodes (paragraph 121-150), 
wherein the first and second side margin portions (117-118 and 17-18) each include a first region (117 and 17) adjacent to an outward facing surface of the respective side margin portion, and a second region (118 and 18) adjacent to the side surfaces in the width direction having the exposed internal electrodes (12-13), wherein an average size of dielectric grains included in the second region (18) is larger than an average size of dielectric grains included in the first region (17; FIG. 4 , paragraph 146).
Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2018/0261390 to Sakate et al. (hereinafter Sakate).
Claim 21
Sakate (FIG. 1-5) discloses a multilayer ceramic capacitor comprising:
a ceramic body (11) including first internal electrodes (12) and second internal electrodes (13) alternately stacked with each other and having dielectric layers (21) disposed therebetween; and
first and second side margin portions (17-18) respectively disposed on opposing first and second side surfaces of the ceramic body (11), 
wherein the first and second internal electrodes (12-13) extend to each of the first and second side surfaces of the ceramic body (11),
the first and second side margin portions (17-18) each include a second region (17) facing and extending along the respective first or second side surface of the ceramic body, and a second region (18) facing away from the ceramic body (11), and 
the first region (17) of each of the first and second side margin portions has a content of magnesium (Mg) different from a content of magnesium (Mg) of the second region (18) of each of the first and second side margin portions (17; FIG. 4-5, paragraph 57-59, 98-100).
Claim 22
Sakate discloses the multilayer ceramic capacitor of claim 21, wherein the content of magnesium (Mg) included in the second region (18) is greater than a content of magnesium (Mg) included in the first region (17; paragraph 57-59, 98-100).
Claim 23
Sakate discloses the multilayer ceramic capacitor of claim 22, wherein the content of magnesium (Mg) included in the second region (18) is 10 mol or more and 30 mol or less, based on 100 mol of titanium (Ti) included in the second region (18; paragraph 51, 119, 123 discloses atm % based on B of ABO3 which is 1/3 of “based on 100 mol of Ti”, with the specific example of 9.5 atm % equivalent to 28.5 mol based on 100 mol of Ti).

Claims 1-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR Publication 10-2019-0116119 to Park et al. (hereinafter Park; US Publication 2021/0005382 is relied upon as an English language translation). 
Applicant cannot rely upon the certified copy of the foreign priority application to overcome the rejection under 102(a)(1) because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim 1
Park (FIG. 1-6) discloses a multilayer ceramic capacitor comprising:
a ceramic body (110) including dielectric layers (111), and including a first surface (1) and a second surface (2) opposing each other, a third surface (3) and a fourth surface (4) connecting the first and second surfaces (1-2) and opposing each other, and a fifth surface (5) and a sixth surface (6) connected to the first, second, third, and fourth surfaces (1-4) and opposing each other;
a plurality of internal electrodes (121-122) disposed in the ceramic body (110), each exposed to the first and second surfaces (1-2), and each exposed to only one of the third surface (3) or the fourth surface (4); and
a first side margin portion (112) and a second side margin portion (113) respectively arranged on end portions of the internal electrodes (121-122) exposed to the first and second surfaces (1-2), 
wherein the first and second side margin portions (112-113) each include a first region (112a-113a) adjacent to an outward facing side surface of the respective side margin portion, and a second region (112b-113b) adjacent to the internal electrodes (121-122) exposed to the first and second surfaces (1-2) of the ceramic body (110), wherein an average size of dielectric grains included in the second region (112b-113b) is larger than an average size of dielectric grains included in the first region (112a-113a; FIG. 5, paragraph 76).
Claim 2
Park discloses the multilayer ceramic capacitor according to claim 1, wherein sizes of the dielectric grains included in the first region (112a-113a) are 90 nm or more and 410 nm or less, and sizes of the dielectric grains included in the second region (112b-113b) are 170 nm or more and 700 nm or less (paragraph 86).
Claim 3
Park discloses the multilayer ceramic capacitor according to claim 1, wherein sizes of the dielectric grains included in the first region (112a-113a) are 90 nm or more and 410 nm or less (paragraph 86).
Claim 4
Park discloses the multilayer ceramic capacitor according to claim 1, wherein sizes of the dielectric grains included in the second region (112b-113b) are 170 nm or more and 700 nm or less (paragraph 86).
Claim 5
Park discloses the multilayer ceramic capacitor according to claim 1, wherein a content of magnesium (Mg) included in the second region (112b-113b) is greater than a content of magnesium (Mg) included in the first region (112a-113a; paragraph 90).
Claim 6
Park discloses the multilayer ceramic capacitor according to claim 5, wherein the content of magnesium (Mg) included in the second region (112b-113b) is 10 mol or more and 30 mol or less, based on 100 mol of titanium (Ti) included in the second region (112b-113b) of each of the first and second side margin portions (paragraph 95).
Claim 7
Park discloses the multilayer ceramic capacitor according to claim 1, wherein the ceramic body (110) comprises an active portion comprising the plurality of internal electrodes (121-122) arranged to face each other with the dielectric layers (111) interposed therebetween to form capacitance, and cover portions (114-115) formed above an uppermost internal electrode (121-122) and below a lowermost internal electrode (121-122) in the ceramic body (110), and 
the cover portions (114-115) each include a first region (114a-115a) adjacent to the fifth and sixth surfaces (5-6) of the ceramic body (110), and a second region (114b-115b) adjacent to the uppermost or lowermost internal electrode (121-122), wherein an average size of dielectric grains included in the second region (114b-115b) of each of the cover portions (114-115) is larger than an average size of dielectric grains included in the first region (114a-115a) of each of the cover portions (114-115; paragraph 129).
Claim 8
Park discloses the multilayer ceramic capacitor according to claim 7, wherein a content of magnesium (Mg) included in the second region (114b-115b) of each of the cover portions (114-115) is greater than a content of magnesium (Mg) included in the first region (114a-115a) of each of the cover portions (114-115; paragraph 131).
Claim 9
Park discloses the multilayer ceramic capacitor according to claim 1, wherein a thickness of each of the dielectric layers (111) is 0.4 µm or less, and a thickness of each of the internal electrodes (121-122) is 0.4 µm or less (paragraph 99).
Claim 10
Park discloses the multilayer ceramic capacitor according to claim 1, wherein a thickness of the first region (112a-113a) is 12 µm or less, and a thickness of the second region (112b-113b) is 3 µm or less (paragraph 105).
Claim 11
Park discloses the multilayer ceramic capacitor according to claim 1, wherein a thickness of the second region (112b-113b) of each respective side margin portion is 20% or less of a total thickness of the respective side margin portion (paragraph 105).
Claim 12
Park discloses the multilayer ceramic capacitor according to claim 1, wherein a density of pores in the second region (112b-113b) is lower than a density of pores in the first region (112a-113a; paragraph 119).
Claim 13
Park (FIG. 7) discloses a method of manufacturing a multilayer ceramic capacitor, comprising:
preparing a plurality of first ceramic green sheets (211) each having a plurality of first internal electrode patterns (221) formed at predetermined intervals, and a plurality of second ceramic green sheets (211) each having a plurality of second internal electrode patterns (222) formed at predetermined intervals (paragraph 139-145);
forming a ceramic green sheet stacked body (220) by alternately stacking the first ceramic green sheets (211) and the second ceramic green sheets (211) to alternately arrange the first internal electrode patterns (221) and the second internal electrode patterns (222) in a thickness direction (paragraph 146-152);
cutting the ceramic green sheet stacked body (220) to have the first internal electrode patterns (221) and the second internal electrode patterns (222) exposed to side surfaces in a width direction (paragraph 153-156);
forming a first side margin portion (212/112) and a second side margin portion (213/113) on the side surfaces having the exposed first internal electrode patterns (221) and second internal electrode patterns (222), to provide a cut stacked body (210; paragraph 157-165); and
sintering the cut stacked body (210) to provide a ceramic body (110) comprising dielectric layers (111) and first and second internal electrodes (121-122; paragraph 166), 
wherein the first and second side margin portions (212-213 and 112-113) each include a first region (212a-213a and 112a-113a) adjacent to an outward facing surface of the respective side margin portion, and a second region (212b-213b and 112b-113b) adjacent to the side surfaces in the width direction having the exposed internal electrodes (121-122), wherein an average size of dielectric grains included in the second region (212b-213b and 112b-113b) is larger than an average size of dielectric grains included in the first region (212a-213a and 112a-113a; FIG. 5, paragraph 76).
Claim 14
Park discloses the method according to claim 13, wherein the average size of the dielectric grains included in the first region (112a-113a) is 90 nm or more and 410 nm or less, and the average size of the dielectric grains included in the second region (112b-113b) is 170 nm or more and 700 nm or less (paragraph 86).
Claim 15
Park discloses the method according to claim 13, wherein a content of magnesium (Mg) included in the second region (112b-113b) is greater than a content of magnesium (Mg) included in the first region (112a-113a; paragraph 90).
Claim 16
Park discloses the method according to claim 15, wherein the content of magnesium (Mg) included in the second region (112b-113b) is 10 mol or more and 30 mol or less, based on 100 mol of titanium (Ti) included in the second region (112b-113b) of each of the first and second side margin portions (112-113; paragraph 95).
Claim 17
Park discloses the method according to claim 13, wherein the ceramic body (110) comprises an active portion comprising the plurality of internal electrodes (121-122) arranged to face each other with the dielectric layers (111) interposed therebetween to form capacitance, and cover portions (114-115) formed above an uppermost internal electrode (121-122) and below a lowermost internal electrode (121-122) in the ceramic body (110), and 
the cover portions (114-115) each include a first region (114a-115a) adjacent to the fifth and sixth surfaces of the ceramic body (110), and a second region (114b-115b) adjacent to the uppermost or lowermost internal electrode, wherein an average size of dielectric grains included in the second region (114b-115b) of each of the cover portions is larger than an average size of dielectric grains included in the first region (114a-115a) of each of the cover portions (114-115; paragraph 129).
Claim 18
Park discloses the method according to claim 17, wherein a content of magnesium (Mg) included in the second region (114b-115b) of each of the cover portions (114-115) is greater than a content of magnesium (Mg) included in the first region (114a-115a) of each of the cover portions (114-115; paragraph 131).
Claim 19
Park discloses the method according to claim 13, wherein a thickness of each of the dielectric layers (111) is 0.4 µm or less, and a thickness of each of the first and second internal electrodes (121-123) is 0.4 µm or less (paragraph 99).
Claim 20
Park discloses the method according to claim 13, wherein a thickness of the first region (112a-113a) is 12 µm or less, and a thickness of the second region (112b-113b) is 3 µm or (paragraph 105).
Claim 21
Park (FIG. 1-6) discloses a multilayer ceramic capacitor comprising:
a ceramic body (110) including first internal electrodes (121) and second internal electrodes (122) alternately stacked with each other and having dielectric layers (111) disposed therebetween; and
first and second side margin portions (112-113) respectively disposed on opposing first and second side surfaces of the ceramic body (110), 
wherein the first and second internal electrodes (121-122) extend to each of the first and second side surfaces of the ceramic body (110),
the first and second side margin portions (112-113) each include a second region (112a-113a) facing and extending along the respective first or second side surface of the ceramic body (110), and a second region (112b-113b) facing away from the ceramic body (110), and 
the first region (112a-113a) of each of the first and second side margin portions (112-113) has a content of magnesium (Mg) different from a content of magnesium (Mg) of the second region (112b-113b) of each of the first and second side margin portions (112-113; paragraph 89).
Claim 22
Park discloses the multilayer ceramic capacitor of claim 21, wherein the content of magnesium (Mg) included in the second region (112b-113b) is greater than a content of magnesium (Mg) included in the first region (112a-113a; paragraph 90).
Claim 23
Park discloses the multilayer ceramic capacitor of claim 22, wherein the content of magnesium (Mg) included in the second region (112b-113b) is 10 mol or more and 30 mol or less, based on 100 mol of titanium (Ti) included in the second region (112b-113b; paragraph 95).
Claim 24
Park discloses the multilayer ceramic capacitor of claim 22, wherein an average size of dielectric grains in the second region (112b-113b) having the greater content of magnesium (Mg) is larger than an average size of dielectric grains in the first region (112a-113a) having the lower content of magnesium (Mg)(paragraph 76).
Claim 25
Park discloses the multilayer ceramic capacitor of claim 22, wherein a ratio t2 / t1 is 0.9 or more and 1.0 or less, wherein t2 is a total thickness of the first and second regions (112a-112b) of the first side margin portion (112) measured orthogonally to the first side surface adjacent to an uppermost or lowermost internal electrode (121-122), and t1 is a total thickness of the first and second regions (112a-112b) of the first side margin portion (112) measured orthogonally to the first side surface adjacent to a central internal electrode (121-122; paragraph 105-113).
Claim 26
Park discloses the multilayer ceramic capacitor of claim 25, wherein a thickness of the first region (112a-113a) is 12 µm or less, and a thickness of the second region (112b-113b) is 3 µm or less (paragraph 105).
Claim 27
Park (FIG. 1-6) discloses a multilayer ceramic capacitor comprising:
a ceramic body (110) including first internal electrodes (121) and second internal electrodes (122) alternately stacked with each other and having dielectric layers (111) disposed therebetween; and
first and second side margin portions (112-113) respectively disposed on opposing first and second side surfaces of the ceramic body (110), 
wherein the ceramic body (110) includes an active portion comprising the alternatively stacked first and second internal (121-122) with the dielectric layers (111) disposed, and upper and lower cover portions (114-115) including dielectric and formed above an uppermost internal electrode (121-122) and below a lowermost internal electrode (121-122) in the ceramic body (110), 
the upper and lower cover portions (114-115) each include a second region (114a-115a) facing and extending along the respective uppermost or lowermost internal electrode of the active portion, and a second region (114b-115b) facing away from the active portion, and 
an average size of dielectric grains in the first region (114a-115a) of each of the upper and lower cover portions (114-115) is different from an average size of dielectric grains in the second region (114b-115b) of each of the upper and lower cover portions (114-115; paragraph 129).
Claim 28
Park discloses the multilayer ceramic capacitor of claim 27, wherein an average size of dielectric grains included in the second region (114b-115b) is larger than an average size of dielectric grains included in the first region (114a-115a; paragraph 129).
Claim 29
Park discloses the multilayer ceramic capacitor of claim 28, wherein a content of magnesium (Mg) included in the second region (114b-115b) having the dielectric grains with larger average size is greater than a content of magnesium (Mg) included in the first region (114a-115a) having the dielectric grains with smaller average size (paragraph 133).
Claim 30
Park discloses the multilayer ceramic capacitor of claim 27, wherein the first region (114a-115a) of each of the upper and lower cover portions has a content of magnesium (Mg) different from a content of magnesium (Mg) of the second region (114b-115b) of each of the upper and lower cover portions (paragraph 133).
Claim 31
Park discloses the multilayer ceramic capacitor of claim 30, wherein the content of magnesium (Mg) included in the second region (114b-115b) is 10 mol or more and 30 mol or less, based on 100 mol of titanium (Ti) included in the second region (114b-115b; paragraph 135).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno.
Mizuno discloses the multilayer ceramic capacitor according to claim 1, as shown above.
Mizuno does not expressly disclose wherein sizes of the dielectric grains included in the first region are 90 nm or more and 410 nm or less, as recited in claim 3.
Mizuno, however, teaches a range which overlaps the claimed range, paragraph 82: “the average crystal grain diameter of the ceramics forming… the side margins 17 [first region]… is several tens to several hundreds of nm”.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05.
Accordingly, the claimed range would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the teachings of Mizuno. Additionally, Applicant has not demonstrated the criticality of the specific limitation (see MPEP 2144.04).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 18 of copending Application No. 16/799,109 (hereinafter ‘109). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claim 21, ‘109 claims the subject matter of claim 21 in ‘109 claim 16.
Regarding claim 22, ‘109 claims the subject matter of claim 22 in ‘109 claim 16.
Regarding claim 23, ‘109 claims the subject matter of claim 23 in ‘109 claim 16.
Regarding claim 25, ‘109 claims the subject matter of claim 25 in ‘109 claims 16 and 18.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 26-27, and 33, of copending Application No. 17/208,559 (hereinafter ‘559). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claim 21, ‘559 claims the subject matter of claim 21 in ‘559 claim 1, claims 26-27, and in claim 33.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 12, and 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-9, and 16-17 of copending Application No. 17/498,058 (hereinafter ‘058). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claim 1, ‘058 claims the subject matter of claim 1 in ‘058 claims 1 and 9/17. 
Regarding claim 12, ‘058 claims the subject matter of claim 12 in ‘058 claims 1 and 9/17. 
Regarding claim 21, ‘058 claims the subject matter of claim 21 in ‘058 claims 1 and 8/16.
 Regarding claim 22, ‘058 claims the subject matter of claim 22 in ‘058 claims 1 and 8/16.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-8, 10, and 12 of U.S. Patent No. 10,636,569 (hereinafter ‘569). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claim 21, ‘569 claims the subject matter of claim 21 in ‘569 claims 1 and 5 and in claims 8 and 10.
Regarding claim 22, ‘569 claims the subject matter of claim 22 in ‘569 claims 1, 5, and 7, and in claims 8, 10, and 12.

Claims 21-23 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-8, and 10 of U.S. Patent No. 10,679,790 (hereinafter ‘790). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claim 21, ‘790 claims the subject matter of claim 21 in ‘790 claim 1 and in claim 7.
Regarding claim 22, ‘790 claims the subject matter of claim 22 in ‘790 claim 1 and in claim 7.
Regarding claim 23, ‘790 claims the subject matter of claim 23 in ‘790 claims 1-2 and in claims 7-8.
Regarding claim 25, ‘790 claims the subject matter of claim 25 in ‘790 claims 1 and 3 and in claims 7 and 10.

Claims 21-23 and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,916,337 (hereinafter ‘337). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claim 21, ‘337 claims the subject matter of claim 21 in ‘337 claim 1.
Regarding claim 22, ‘337 claims the subject matter of claim 22 in ‘337 claim 1.
Regarding claim 23, ‘337 claims the subject matter of claim 23 in ‘337 claim 1.
Regarding claim 25, ‘337 claims the subject matter of claim 25 in ‘337 claim 1.
Regarding claim 26, ‘337 claims the subject matter of claim 26 in ‘337 claims 1 and 5.

Claims 1, 5, 9-10, 12, 21-22, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of U.S. Patent No. 11,170,936 (hereinafter ‘936). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claim 1, ‘936 claims the subject matter of claim 1 in ‘936 claim 1.
Regarding claim 5, ‘936 claims the subject matter of claim 5 in ‘936 claim 1.
Regarding claim 9, ‘936 claims the subject matter of claim 9 in ‘936 claims 1 and 6.
Regarding claim 10, ‘936 claims the subject matter of claim 10 in ‘936 claims 1 and 7.
Regarding claim 12, ‘936 claims the subject matter of claim 12 in ‘936 claim 1.
Regarding claims 21-22 and 24, ‘936 claims the subject matter of claims 21-22 and 24 in ‘936 claim 1.

Claims 21-22 and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, and 12 of U.S. Patent No. 11,342,117 (hereinafter ‘117). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claim 21, ‘117 claims the subject matter of claim 21 in ‘117 claim 1 and in claim 8.
Regarding claim 22, ‘117 claims the subject matter of claim 22 in ‘117 claim 1 and in claim 8.
Regarding claim 25, ‘117 claims the subject matter of claim 25 in ‘117 claim 1 and in claim 8.
Regarding claim 26, ‘117 claims the subject matter of claim 26 in ‘117 claims 1 and 5, in claim 8 and 12.

Claims 21-23 and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, 12, and 16 of U.S. Patent No. 11,348,730 (hereinafter ‘730). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claim 21, ‘730 claims the subject matter of claim 21 in ‘730 claim 1, in claim 5, and in claim 12. 
Regarding claim 22, ‘730 claims the subject matter of claim 22 in ‘730 claim 1, in claim 5, and in claim 12.
Regarding claim 23, ‘730 claims the subject matter of claim 23 in ‘730 claim 1.
Regarding claim 25, ‘730 claims the subject matter of claim 25 in ‘730 claim 5 and in claim 12.
Regarding claim 26, ‘730 claims the subject matter of claim 26 in ‘730 claim 5 and 9, and in claims 12 and 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848